DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 30 September 2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November 2021 and 29 March 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to each of Claims 5 and 6, there is not antecedent basis for “brushing” as recited at the end of each claim.  For purposes of examination, the claims are understood to instead refer to spraying.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0153993 to Schmidt et al. (“Schmidt”).
	With regard to Claim 1, Schmidt teaches a method of making a protective coating on a substrate wherein a first precursor dispersion comprising a fluorine-free monomer is applied to the substrate and dried, a second precursor dispersion comprising a fluorine-containing monomer is applied thereto, and the layers are cured together (see Abstract; ¶¶ [0009], [0061]-[0065]; Example 3).  Schmidt does not expressly teach drying the second layer prior to curing the coating system; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the same process of coating and drying the second layer as taught for the first layer in order to facilitate handling of the unfinished coated substrate for further processing.
	With regard to Claim 2, Schmidt discloses pre-treating substrates, including sand-blasting (see ¶¶ [0009], [0054]).
	With regard to Claim 3, Schmidt does not particularly limit the manner of applying coatings on the substrate, and otherwise teaches the claimed types of coating techniques (see ¶ [0055]).
	With regard to Claims 4 and 6, Schmidt does not particularly limit the manner of applying coatings on the substrate, and otherwise teaches spraying and brushing (see ¶ [0055]).  Although Schmidt does not expressly teach the claimed order and type of application techniques, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any of the claimed techniques in any desired order with a reasonable expectation of success in view of Schmidt’s broad disclosure.  Schmidt teaches drying as discussed, and teaches an embodiment wherein drying is conducted at 90° C for 1 minute (see ¶ [0098]).
3.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to Claim 1, and further in view of US 2009/0087680 to Takada et al. (“Takada”).
	With regard to Claims 5 and 7, Schmidt does not particularly limit the technique by which coating is deposited; however the reference does not expressly teach dot coating and/or masking.  Takada is similarly directed to deposition of protective coating layers, and teaches dot coating and masking for depositing a protective layer as a simple and expedient technique (Abstract; FIGs. 1-2; ¶ [0017]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a combination of dot coating and/or masking as taught by Takada in concert with other deposition techniques as taught by Schmidt in order to deposit protective coating layers efficiently.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to Claim 1, and further in view of US 2007/0054056 to Albert et al. (“Albert”).
	With regard to Claim 8, Schmidt teaches provision of alkoxysilane and perfluorocarbon organosiloxane as constituents of a condensation reaction occurring on a non-fluorine containing base layer (see ¶¶ [0009], [0062]-[0065], Example 3); however the reference does not expressly teach an alkoxysilane base layer as claimed.  Albert is similarly directed to formation of protective coatings featuring fluorine on substrates, and teaches a base compositions comprising alkoxysilanes on which further fluorine-containing silanes and condensates and cocondensates thereof may be deposited (see Abstract; ¶¶ [0019], [0028]-[0035]; Examples; Claim 16).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a base coating composition comprising alkoxysilane as an initial coating layer in the method of Schmidt in order to provide a stable carrier system for subsequent fluorine-containing organosiloxane layers.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to Claim 1, and further in view of US 2004/0157003 to Baumgart et al. (“Baumgart”) and US 2014/0309329 to Sawada et al. (“Sawada”).
	With regard to Claim 9, Schmidt teaches inclusion of additives such as catalysts, crosslinking agents (isocyanate curing agent), solvents, and adhesion promoters in a variety of ranges without particular limitation, and provision of coatings on motor vehicle surfaces (see ¶¶ [0040], [0047], [0053], [0081]); however the reference does not expressly teach addition of fluorescent agent and/or usage of HFE solvent as claimed.  Baumgart is directed to multi-layer, cured-together coatings for automobiles, and teaches inclusion of fluorescent material to enhance visibility thereof (Abstract; ¶¶ [0053], [0179]).  Sawada discloses the use of HFE solvents yields uniform condensation products within the context of silane condensation chemistry used for production of protective coatings (see Abstract; ¶ [0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed practicing the method of Schmidt to have included fluorescent agents in the claimed amount in order to enhance coating visibility on motor vehicle surfaces as taught by Baumgart, and to have employed HFE solvent in order to facilitate uniform condensation of desired products as taught by Sawada.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715